Case 1:20-cv-05504-AT Document 20 Filed 07/23/20 Page 1 of 5
           Case 1:20-cv-05504-AT Document 20 Filed 07/23/20 Page 2 of 5




and MICHAEL J. RYAN, individually and as the
Executive Director of the New York City Board of
Elections,

                               Defendants.


ANALISA TORRES, District Judge:

       Plaintiffs, Emily Gallagher, Suraj Patel, Katherine Stabile, Jillian Santella, Aaron

Seabright, James C. McNamee, Kristin Sage Rockerman, Maria Barva, Miriam Lazewatsky,

Myles Peterson, Samantha Pinsky, Christian O’Toole, Tess Harkin, Caitlin Phung, and Antonio

Pontex-Nunez, bring this action alleging violations of their constitutional rights, against

Defendants, the New York State Board of Elections (“NYSBOE”), and Peter S. Kosinski,

Andrew Spano, Douglas Kellner, Todd D. Valentine, Robert A. Brehm, and Governor Andrew

M. Cuomo in their individual and official capacities. See Compl. ¶¶ 11–30, 82–105 ECF No. 1.

Plaintiffs, voters and candidates for elective office in New York’s June 23, 2020 primary election

(the “June Primary”), allege that Defendants have invalidated absentee ballots that are not

postmarked by June 23, 2020, resulting in large numbers of otherwise valid absentee ballots not

being counted in tallying the results of the June Primary, because absentee voters, pursuant to

Governor Cuomo’s executive order, were provided with prepaid envelopes, and the United States

Postal Service failed to postmark many of those envelopes. Id. ¶¶ 1–2.

       On July 22, 2020, Proposed Plaintiff-Intervenors, Maria D. Kaufer and Ethan Felder,

moved to intervene in this action. ECF No. 11. Proposed Plaintiff-Intervenors are candidates in

the June Primary for the office of Democratic District Leader in districts located in Queens

County. Proposed Intervenor Compl. ¶¶ 12, 13, ECF No. 11-1. They assert similar claims to

Plaintiffs, against the same Defendants, and propose to join as additional Defendants the New




                                                 2
            Case 1:20-cv-05504-AT Document 20 Filed 07/23/20 Page 3 of 5




York City Board of Elections (“NYCBOE”), its president Patricia Anne Taylor, and its executive

director Michael J. Ryan (together, “Proposed NYCBOE Defendants”). Id. ¶¶ 14–15.

        Plaintiffs do not oppose the motion to intervene. ECF No. 14. Defendants do not oppose

the motion to the extent that Proposed Plaintiff-Intervenors seek to assert claims against

Proposed NYCBOE Defendants, but do oppose intervention insofar as Proposed Plaintiff-

Intervenors intend to assert claims against Defendants. ECF No. 17 at 24.

        For the reasons stated below, the motion to intervene is GRANTED.

   I.       Legal Standard

        Rule 24 of the Federal Rules of Civil Procedure provides the criteria that a putative

intervenor must meet to intervene either as of right or permissively. Rule 24(b) sets out the

standard for permissive intervention: “On a timely motion, the court may permit anyone to

intervene who: (A) is given a conditional right to intervene by a federal statute; or (B) has a

claim or defense that shares with the main action a common question of law or fact.” Fed. R.

Civ. P. 24(b)(1). “In exercising its discretion, the court must consider whether the intervention

will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed. R. Civ. P.

24(b)(3).

        Courts in this district have consistently held that Rule 24(b) “is to be liberally construed.”

See, e.g., Olin Corp. v. Lamorak Ins. Co., 325 F.R.D. 85, 87 (S.D.N.Y. 2018); Degrafinreid v.

Ricks, 417 F. Supp. 2d 403, 407 (S.D.N.Y. 2006). The “principal consideration” for permissive

intervention is “whether the intervention will unduly delay or prejudice the adjudication of the

rights of the original parties.” U.S. Postal Serv. v. Brennan, 579 F.2d 188, 191 (2d Cir. 1978).

“[P]ermissive intervention is wholly discretionary with the trial court.” Id.




                                                  3
            Case 1:20-cv-05504-AT Document 20 Filed 07/23/20 Page 4 of 5




   II.      Analysis

         Permissive intervention is appropriate in this case. The motion to intervene was timely,

having been submitted only five days after Plaintiffs’ complaint, and four days after the date on

which Proposed Plaintiff-Intervenors allege that counting concluded in their own races.

Proposed Intervenor Compl. ¶ 35 & at 15. Intervention would not delay or prejudice the

adjudication of the existing parties’ rights. Proposed Plaintiff-Intervenors filed their motion to

intervene before any Defendant filed a response to Plaintiffs’ motion for preliminary injunctive

relief, and Proposed Plaintiff-Intervenors’ substantive arguments are largely similar to Plaintiffs’.

Although Proposed Plaintiff-Intervenors seek to add Proposed NYCBOE Defendants to the

action for the first time, the Court can provide them adequate time to respond to Proposed

Plaintiff-Intervenors’ claims without significantly delaying the progress of this action. See, e.g.,

Poseidon Capital Corp. v. Nicolet Instrument Corp., No. 85 Civ. 6118, 1985 WL 3344, at *1

(S.D.N.Y. Oct. 31, 1985) (“I recognize that the proposed complaint of the intervening plaintiff

drops certain defendants and adds others. This furnishes no obstacle to intervention.”).

         Further, the claims asserted by Proposed Plaintiff-Intervenors “share[] with the main

action a common question of law or fact.” Fed. R. Civ. P. 24(b). Like Plaintiffs, Proposed

Plaintiff-Intervenors allege that Defendants (alongside Proposed NYCBOE Defendants) have

refused to count absentee ballots in the June Primary that were not postmarked by June 23, 2020,

and that large numbers of otherwise valid absentee ballots were not postmarked because they

were sent in pre-paid envelopes. Compare Compl. with Proposed Intervenor Compl. Resolving

both Plaintiffs’ and Proposed Plaintiff-Intervenors’ claims will require the Court to determine

whether the practices described violate the First or Fourteenth Amendments to the Constitution.




                                                 4
          Case 1:20-cv-05504-AT Document 20 Filed 07/23/20 Page 5 of 5




                                         CONCLUSION

       Accordingly, the motion to intervene under Rule 24(b) of the Federal Rules of Civil

Procedure is GRANTED.

       It is ORDERED that Proposed Plaintiff-Intervenors shall immediately notify Proposed

NYCBOE Defendants of this order, and shall serve on Proposed NYCBOE Defendants their

complaint, motion, supporting memorandum of law, and this order by email to the NYCBOE’s

general counsel and the New York City Law Department.

       It is further ORDERED that by July 24, 2020, Proposed NYCBOE Defendants shall file

their opposition to Proposed Plaintiff-Intervenors’ request for a preliminary injunction.

       The Clerk of Court is directed to terminate the motions at ECF Nos. 11 and 19, amend

the caption as styled above, and add to the docket as Defendants the New York City Board of

Elections, Patricia Anne Taylor, individually and as President of the New York City Board of

Elections, and Michael J. Ryan, individually and as the Executive Director of the New York City

Board of Elections.

       SO ORDERED.

Dated: July 23, 2020
       New York, New York




                                                 5
